DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-3, 5-13, 14-19 and 21-24 are pending. Claims 1 and 11 have been amended. Claims 4, 14 and 20 have been canceled. Claims 21-24 have been added.
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, 9-11, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2006-218228 A, machine translation) in view of Kumar et al. (US 2015/0201918 A1).
Considering claims 1 and 24, Kimura discloses a method of sterilizing a surgical tool, comprising: 	sterilizing a surgical tool using a sterilization process that includes an autoclave cycle, the surgical tool [0052] comprising: 	an electrochemical cell (34), and an enclosure (cover 33) sealing a volume of space therein [0039], the electrochemical cell (34) being located in the volume of space (33) [0037]; and 	during the autoclave cycle, sensing, with a sensor (35), a temperature within the enclosure (33).
Kimura does not disclose a sensor sensing a thermal conductivity. 
However, Kumar discloses a motorized handheld surgical instrument having one or more sensors for sensing motion, position, pressure, humidity, and various other environmental conditions relevant to the operation and maintenance of the surgical instrument (abstract). Humidity sensor is thermal conductivity sensor [0189]. 
Furthermore, Kumar teaches that the data from the sensors is monitored and/or recorded for purposes of providing improved performance, durability, maintenance monitoring, and failure prediction [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal-conductivity-based humidity sensor in the battery enclosure of Kimura, because Kumar teaches that a humidity sensor can indicate a breach of sealing during autoclaving cycle [0177]. Furthermore, Kumar teaches that the data from the sensors is monitored and/or recorded for purposes of providing improved performance, durability, maintenance monitoring, and failure prediction [0014]. Therefore there has to be a communication between the sensors that would be displayed for the purpose of data analysis for maintenance or failure prediction etc.


    PNG
    media_image1.png
    659
    481
    media_image1.png
    Greyscale

Considering claim 10, Kimura discloses a medical device comprising battery that must be subjected to autoclaving conditions. 
Kimura does not disclose an orthopedic device.
However, Kumar discloses a battery powered orthopedic device that must be subjected to autoclaving [0213]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery enclosure of Kimura in the orthopedic device of Kumar in order to monitor possible breach of sealing that would negatively impact the battery performance. 

Considering claims 11 and 22, Kimura discloses a method of sterilizing a surgical tool, comprising: 	sterilizing a surgical tool using a sterilization process that includes an autoclave cycle, the surgical tool [0052] comprising: 	an electrochemical cell (34), and 	an insulative layer (cover 33) between the electrochemical cell (34) and air external to the surgical tool [0037]; and 	during the autoclave cycle, sensing, with a sensor (35), a temperature within the enclosure (33).
Kimura does not disclose the insulative layer having a thermal conductivity in a range of 0.002 to 0.018 watts per meter per degree Celsius at least prior to the autoclave cycle; and during the autoclave cycle, sensing, with a sensor, the thermal conductivity of the insulative layer.
However, Kumar discloses a motorized handheld surgical instrument having one or more sensors for sensing motion, position, pressure, humidity, and various other environmental conditions relevant to the operation and maintenance of the surgical instrument (abstract). Humidity sensor is thermal conductivity sensor [0189]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal-conductivity-based humidity sensor in the battery enclosure of Kimura, because Kumar teaches that a humidity sensor can indicate a breach of sealing during autoclaving cycle [0177].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention that the vacuum insulation of Kimura would have the thermal conductivity within the claimed range, because the insulation housing of Kimura is intended to protect the batteries inside from overheating during a process of autoclaving, in which the batteries would be subject to relatively high temperatures, which would normally significantly reduce the normal life span of the batteries [0006]. The insulation housing has sufficiently high thermal insulating properties so as to create a thermal barrier which is sufficient to insure that the life span of the battery pack is not significantly compromised as a result of this exposure [0007]. Therefore, it would be expected that the thermal conductivity in the reference of Kimura is within the instantly claimed range, because Kimura instructs to have vacuum insulation for the same purpose as the instant disclosure. Furthermore, Kumar teaches that the data from the sensors is monitored and/or recorded for purposes of providing improved performance, durability, maintenance monitoring, and failure prediction [0014]. Therefore there has to be a communication between the sensors that would be displayed on external display for the purpose of data analysis for maintenance or failure prediction etc.

Considering claims 3 and 13, Kimura discloses in the process of autoclave sterilization the apparatus with the battery is exposed to water vapor heated to 135 ºC [0006].

Considering claims 4, 5 and 15, Kimura discloses the battery terminals (33p2) comprise a positive terminal, a negative terminal, and a communication terminal (positive and negative terminals also communicate voltage) [0027], and during the autoclave cycle, sensing, with a second sensor, a temperature within the enclosure; and communicating the sensed temperature to an operator [0042].

Considering claims 6 and 16, Kimura discloses a vacuum layer [0037].

Considering claims 7 and 17, Kimura is silent as to the thermal conductivity of the gas in the volume of space will inherently be less than 0.002 to 0.018 watts per meter per degree Celsius.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention that the vacuum insulation of Kimura would have the thermal conductivity within the claimed range, because the insulation housing of Kimura is intended to protect the batteries inside from overheating during a process of autoclaving, in which the batteries would be subject to relatively high temperatures, which would normally significantly reduce the normal life span of the batteries [0006]. The insulation housing has sufficiently high thermal insulating properties so as to create a thermal barrier which is sufficient to insure that the life span of the battery pack is not significantly compromised as a result of this exposure [0007]. Therefore, it would be expected that the thermal conductivity in the reference of Kimura is within the instantly claimed range, because Kimura instructs to have vacuum insulation for the same purpose as the instant disclosure.

Considering claims 9 and 19, Kimura discloses an inner wall (33b) within the enclosure prevents the electrochemical cell (34) from being exposed to the atmosphere of the volume of space (Fig. 4).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura at al. and Kumar at al., as applied to claims 1 and 11 above, as evidenced by Blink (https://blink.ucsd.edu/safety/research-lab/biosafety/autoclave).
Considering claims 2 and 12, Kimura does not disclose autoclave temperature from the range of 121 to 132 °C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature from within the claimed range of 121 to 132 °C in the autoclave procedure of Kimura and Kumar, because it is well known in the art that autoclave temperatures are at least 121 °C, in order to have safe and highly effective sterilization, as evidenced by Blink.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura at al. and Kumar at al., as applied to claims 1 and 11 above, and further in view of Farrow et al. (US 2005/0096661 A1).
Considering claims 8 and 18, Kimura does not disclose the electrochemical cell is exposed to the atmosphere of the volume of space.
However, Farrow discloses battery pack housing 10 under vacuum with or without the insulation housing 14 as two alternative embodiments, for the purpose of autoclaving [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrochemical cell is exposed to the atmosphere of the volume of space in the invention of Kimura as modified by Kumar, because Farrow teaches such configuration as an alternative for insulation of the battery pack with vacuum during the process of autoclaving.


Double Patenting
Claims 1-3, 5-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16 of U.S. Patent No. 10,381696 in view of Kumar et al. (US 2015/0201918 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims 1-19 are met by the claims 1-5, 16 and 17-19 of the U.S. Patent No. 10,381,696, except the limitation of communicating the sensed thermal conductivity to a display. However, Kumar teaches that the data from the sensors is monitored and/or recorded for purposes of providing improved performance, durability, maintenance monitoring, and failure prediction [0014]. Therefore there has to be a communication between the sensors that would be displayed for the purpose of data analysis for maintenance or failure prediction etc.
Claims 1-3, 5-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-14, 17 and 20 of U.S. Patent No. 10,446,895 in view of Kumar et al. (US 2015/0201918 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims 1-19 are met by the claims 1-5, 16 and 17-19 of the U.S. Patent No. 10,381,696, except the limitation of communicating the sensed thermal conductivity to a display. 
However, Kumar teaches that the data from the sensors is monitored and/or recorded for purposes of providing improved performance, durability, maintenance monitoring, and failure prediction [0014]. Therefore there has to be a communication between the sensors that would be displayed for the purpose of data analysis for maintenance or failure prediction etc.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. Applicant argues that neither Kimura nor Kumar disclose or suggest the communication terminal to display the sensed thermal conductivity on a display. However, Kumar teaches that the data from the sensors is monitored and/or recorded for purposes of providing improved performance, durability, maintenance monitoring, and failure prediction [0014]. Therefore there has to be a communication between the sensors that would be displayed for the purpose of data analysis for maintenance or failure prediction etc. Therefore Kuma implicitly discloses such communication terminal as the data transfer must be carried through a communication terminal.

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/